Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 1 of 6 PageID 33




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                       JACKSONVILLE DIVISION


ANTONIO KILPATRICK,

                  Plaintiff,

v.                                             Case No. 3:21-cv-701-BJD-MCR

SHERIFF MIKE WILLIAMS,

                 Defendant.
_______________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Antonio Kilpatrick, a convicted and sentenced state prisoner

currently housed at the Duval County Jail, initiated this action pro se by filing

a complaint for the violation of civil rights (Doc. 1). At the Court’s direction,

Plaintiff submitted an amended complaint using the Court-approved form

(Doc. 3; Am. Compl.). With his amended complaint, Plaintiff filed a motion to

proceed in forma pauperis (Doc. 4).

      In his amended complaint, Plaintiff complains jail officials have been

“negligen[t] by not properly protecting [him] and others from catching the

Covid-19 virus.” See Am. Compl. at 4. He explains he is “required to live [in]

close quarter[s] with two other inmates,” and is incapable of practicing social

distancing. Id. at 5. Plaintiff alleges he tested positive for the virus and was,

therefore, quarantined with other COVID-positive inmates. Now, he is “still
Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 2 of 6 PageID 34




being housed with many individuals . . . and officials are not properly cleaning

and sanitizing the living areas.” Id. Plaintiff names as the sole Defendant the

Sheriff of the Duval County Jail, Mike Williams. Id. at 2.

      The Prison Litigation Reform Act (PLRA) requires a district court to

dismiss a complaint if the court determines the action is frivolous, malicious,

or fails to state a claim on which relief may be granted. See 28 U.S.C. §§

1915(e)(2)(B), 1915A(b)(1). With respect to whether a complaint “fails to state

a claim on which relief may be granted,” the language of the PLRA mirrors the

language of Rule 12(b)(6), Federal Rules of Civil Procedure, so courts apply the

same standard in both contexts. Mitchell v. Farcass, 112 F.3d 1483, 1490 (11th

Cir. 1997); see also Alba v. Montford, 517 F.3d 1249, 1252 (11th Cir. 2008).

      “To survive a motion to dismiss, a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on

its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “Labels and conclusions” or “a formulaic

recitation of the elements of a cause of action” that amount to “naked

assertions” will not suffice. Id. (quotations, alteration, and citation omitted).

Moreover, a complaint must “contain either direct or inferential allegations

respecting all the material elements necessary to sustain a recovery under

some viable legal theory.” Roe v. Aware Woman Ctr. for Choice, Inc., 253 F.3d


                                        2
Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 3 of 6 PageID 35




678, 683 (11th Cir. 2001) (quotations and citations omitted). In reviewing a

complaint, a court must accept the plaintiff’s allegations as true, liberally

construing those by a plaintiff proceeding pro se, but need not accept as true

legal conclusions. See Iqbal, 556 U.S. at 678.

      Plaintiff’s complaint is subject to dismissal under the PLRA because he

fails to “state a claim to relief that is plausible on its face.” Id. To state a claim

under 42 U.S.C. § 1983, a plaintiff must allege “(1) both that the defendant

deprived [him] of a right secured under the Constitution or federal law and (2)

that such a deprivation occurred under color of state law.” See Bingham, 654

F.3d at 1175 (alteration in original).

      Plaintiff does not identify a constitutional amendment or federal law he

contends Sheriff Williams has violated. Liberally construing his allegations,

Plaintiff contends jail employees were deliberately indifferent to a substantial

risk of serious harm, implicating the Eighth Amendment. The risk of COVID-

19 certainly is a substantial one. However, an official’s subjective knowledge of

a substantial risk of serious harm does not mean the official was deliberately

indifferent to that risk.

                   To establish a deliberate-indifference claim, a
             plaintiff must make both an objective and a subjective
             showing. Farmer v. Brennan, 511 U.S. 825, 834, 114
             S.Ct. 1970, 128 L.Ed.2d 811 (1994). Under the
             objective component, the plaintiff must demonstrate
             “a substantial risk of serious harm.” Id. . . . . Under the

                                          3
Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 4 of 6 PageID 36




            subjective component, the plaintiff must prove “the
            defendants’ deliberate indifference” to that risk of
            harm by making three sub-showings: “(1) subjective
            knowledge of a risk of serious harm; (2) disregard of
            that risk; (3) by conduct that is more than mere
            negligence.” Lane [v. Philbin], 835 F.3d [1302,] 1308
            [(11th Cir. 2016)] (quotation omitted).

Swain v. Junior, 961 F.3d 1276, 1285 (11th Cir. 2020)

      In Swain, the Eleventh Circuit emphasized that “deliberate indifference

is not a constitutionalized version of common-law negligence.” Id. at 1287.

Thus, the inability to control the spread of a contagious, deadly virus inside a

jail does not necessarily establish jail officials were deliberately indifferent to

a risk of harm if they took reasonable actions to address the risk. Id. at 1298-

88. This is so “even if the harm ultimately [was] not averted.” Id. at 1286.

      Plaintiff fails to state a plausible Eighth Amendment violation, even

accepting as true that he contracted the virus. Id. While a failure to implement

reasonable, practical safety precautions to protect inmates from COVID-19

could, under some circumstances, amount to deliberate indifference, “[f]ailing

to do the ‘impossible’ doesn’t evince indifference, let alone deliberate

indifference.” Id. 1287. Plaintiff acknowledges it is not possible to achieve

social distancing inside the jail. And if jail officials were not properly cleaning,

their conduct amounts to negligence, not deliberate indifference. Notably,

Plaintiff does not allege having sustained any physical injuries, nor does he


                                         4
Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 5 of 6 PageID 37




allege jail officials denied him constitutionally adequate medical care. See Am.

Compl. at 5.

      However, even if a jail employee had violated Plaintiff’s constitutional

rights, Sheriff Williams may not be held liable under § 1983 solely on a theory

of supervisory liability or respondeat superior. Cottone v. Jenne, 326 F.3d

1352, 1360 (11th Cir. 2003), abrogated in part on other grounds by Randall v.

Scott, 610 F.3d 701 (11th Cir. 2010). Absent allegations of a supervisor’s

personal participation, or otherwise demonstrating a causal connection

between a supervisor’s actions and the alleged constitutional deprivation,

“supervisory officials are not liable under § 1983 for the unconstitutional acts

of their subordinates.” Id. (internal quotation marks and citation omitted). See

also Faulkner v. Monroe Cnty. Sheriff’s Dep’t, 523 F. App’x 696, 701 (11th Cir.

2013) (“A supervising official who did not participate in the allegedly wrongful

actions can only be held liable under a theory of supervisory liability if there is

a causal connection between the supervising official’s actions and the alleged

constitutional   deprivation.”).   Plaintiff   asserts   no   factual   allegations

demonstrating the requisite causal connection to sustain a claim against

Sheriff Williams in his individual capacity.

      To the extent Plaintiff proceeds against Sheriff Williams in his official

capacity, his claim fails for another reason: In Florida, a sheriff’s office or jail


                                         5
Case 3:21-cv-00701-BJD-MCR Document 5 Filed 08/16/21 Page 6 of 6 PageID 38




facility is not a legal entity subject to suit under § 1983. Id. (affirming dismissal

of a civil rights action against the Monroe County Sheriff’s Office). See also

Monroe v. Charlotte Cnty. Jail, No. 2:15-cv-729-FtM-99MRM, 2015 WL

7777521, at *2 (M.D. Fla. Dec. 3, 2015) (“A correctional facility or [a] jail is not

a proper defendant in a case brought under 42 U.S.C. § 1983.” (citing Chapter

30, Florida Statutes)).

      Accordingly, it is

      ORDERED:

      1.     This case is DISMISSED without prejudice.

      2.     The Clerk shall enter judgment dismissing this case without

prejudice, terminate any pending motions, and close the file.

      DONE AND ORDERED at Jacksonville, Florida, this 16th day of

August 2021.




Jax-6
c:
Antonio Kilpatrick




                                         6
